Exhibit 10.1

 

Picture 1 [axgn20190331ex101f8ceb7001.jpg]

TEXAS ASSOCIATION OF REALTORS®

COMMERCIAL LEASE AMENDMENT

USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.

©Texas Association of REALTORS®, Inc. 2010

 

 

AMENDMENT TO THE COMMERCIAL LEASE BETWEEN THE UNDERSIGNED PARTIES CONCERNING

THE LEASED PREMISES AT

300 Boone Rd, Burleson, TX 76028

 

 

Effective on

May 1, 2019

 , Landlord and Tenant amend the above-referenced lease as follows:

 

Picture 11 [axgn20190331ex101f8ceb7002.jpg]

A.  Leased Premises:  The suite or unit number identified in Paragraph 2A(1) is:

 

 

 

Picture 4 [axgn20190331ex101f8ceb7002.jpg]  (1)  changed to

1,2,3,4,5,6

.

 

 

 

Picture 5 [axgn20190331ex101f8ceb7002.jpg]  (2)  contains approximately

15000

square feet.

 

 

Picture 9 [axgn20190331ex101f8ceb7002.jpg]

B. Term:

 

 

 

Picture 10 [axgn20190331ex101f8ceb7003.jpg]  (1)   The length of the term stated
in Paragraph 3A is changed to             months and           days.

 

 

 

Picture 2 [axgn20190331ex101f8ceb7003.jpg]  (2)   The Commencement Date stated
in Paragraph 3A is changed
to                                                                   .

 

 

 

Picture 7 [axgn20190331ex101f8ceb7002.jpg]  (3)   The Expiration Date stated in
Paragraph 3A is changed to

April 30, 2022

.

 

 

Picture 8 [axgn20190331ex101f8ceb7002.jpg]

C. Rent: The amount of the base monthly rent specified in Paragraph 4A is
changed to:

 

 

 

$


11,250.00

 from

05/01/2019

 to

04/30/2021

;

 

$


11,650.00

 from

05/01/2021

 to

04/30/2022

;

 

$

 

 from

 

 to

 

;

 

$

 

 from

 

 to

 

;

 

$

 

 from

 

 to

 

.

 

 

Picture 12 [axgn20190331ex101f8ceb7003.jpg]

D. Security Deposit: The amount of the security deposit in Paragraph 5 is
changed to $ ______________.

 

 

Picture 13 [axgn20190331ex101f8ceb7003.jpg]

E. Maintenance and Repairs: The following item(s) specified in the identified
subparagraph of Paragraph 15C will be maintained by the party designated below:

 

 

 

 

Para. No.

    

Description

    

Responsible Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Picture 19 [axgn20190331ex101f8ceb7003.jpg] N/A

Picture 18 [axgn20190331ex101f8ceb7003.jpg] Landlord

Picture 15 [axgn20190331ex101f8ceb7003.jpg] Tenant

 

 

 

 

 

 

Picture 28 [axgn20190331ex101f8ceb7003.jpg] N/A

Picture 31 [axgn20190331ex101f8ceb7003.jpg] Landlord

Picture 34 [axgn20190331ex101f8ceb7003.jpg] Tenant

 

 

 

 

 

 

Picture 29 [axgn20190331ex101f8ceb7003.jpg] N/A

Picture 32 [axgn20190331ex101f8ceb7003.jpg] Landlord

Picture 35 [axgn20190331ex101f8ceb7003.jpg] Tenant

 

 

 

 

 

 

Picture 30 [axgn20190331ex101f8ceb7003.jpg] N/A

Picture 33 [axgn20190331ex101f8ceb7003.jpg] Landlord

Picture 36 [axgn20190331ex101f8ceb7003.jpg] Tenant

 

 

Picture 37 [axgn20190331ex101f8ceb7003.jpg]

F. Parking:

 

 

 

Picture 38 [axgn20190331ex101f8ceb7003.jpg]  (1)  Common Parking: The number of
vehicles identified in Paragraph A(1) of the Commercial Lease Parking Addendum
is changed                           to vehicles.

 

 

 

Picture 39 [axgn20190331ex101f8ceb7003.jpg]  (2)  Restricted Common Parking for
Tenants: The number of vehicles identified in Paragraph A(2) of the Commercial
Lease Parking Addendum is changed
to                                     vehicles.

 

 



 

(TAR-2114) 1-26-10

Initialed for Identification by Landlord:           ,           , and
Tenant:           ,            ,

Page 1 of 2

 

 

Orr, 504 Timber Ct. Burleson, TX 76028

Phone: 817.295.2238        Fax: 817.265.0441      Axogen

Michael Langford

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

 

--------------------------------------------------------------------------------

 

 

 

Amendment to Commercial Lease concerning

300 Boone Rd, Burleson, TX 76028

 

 

 

 

Picture 40 [axgn20190331ex101f8ceb7003.jpg]  (3)  Assigned Parking: Tenant's
assigned parking areas identified in Paragraph A(3) of the Commercial Lease
Parking Addendum is changed to
                                                                                      

 

 

 

 

 

 

 

 

                                                                                                                                                                 .

 

 

 

Picture 41 [axgn20190331ex101f8ceb7003.jpg]  (4)  Parking Rental: The amount of
rent identified in Paragraph B of the Commercial Lease Parking Addendum is
changed to
$                                                                                                                     .

 

 

Picture 42 [axgn20190331ex101f8ceb7003.jpg]

G. Other: Paragraph(s)                                       are changed to read
(cite specific paragraphs and copy the applicable paragraphs verbatim, making
any necessary changes):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Landlord:

Ja-Cole L.P.

    

Tenant:

AxoGen Corporation

               DocuSigned by:

 

 

By:

/s/ Robert Orr

 

By:

 

               DF0AEFB4DEAD4B1

 

 

 

 

 

 

By (signature):

 

 

 

By (signature):

 

 

Printed Name:

Rob Orr

 

 

Printed Name:

 

 

Title:

 President

Date:

3/12/2019

 

 

Title:

 

Date:

 

 

 

 

 

 

 

 

 

By: 

 

 

By:

 

 

 

 

 

 

 

By (signature):

 

 

 

By (signature):

 

 

Printed Name:

 

 

 

Printed Name:

 

 

Title:

 

Date:

 

 

 

Title:

 

Date:

 

 

 

(TAR-2114) 1-26-10

 

Page 2 of 2

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

Axogen

 

--------------------------------------------------------------------------------